Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND
RESTATED SECURED PROMISSORY NOTE

          FIRST AMENDMENT TO AMENDED AND RESTATED SECURED PROMISSORY NOTE (as
the same may be amended or otherwise modified from time to time, the
“Amendment”), dated as of the 9th day of August, 2005, between BANK OF AMERICA,
N.A., successor by merger to Fleet National Bank, a national banking association
organized and existing under the laws of the United States of America, having an
office at 1185 Avenue of the Americas, New York, New York 10036, in its capacity
as agent and as a lender (“Lender”), and CORPORATE REALTY INCOME FUND I, L.P., a
Delaware limited partnership, having an office at 475 Fifth Avenue, New York,
New York 10017 (“Borrower”).

W I T N E S S E T H:

          WHEREAS, Lender made a loan to Borrower whose current outstanding
principal balance (after giving effect to a Three Million and 00/100
($3,000,000.00) Dollar advance being made on the date hereof) is Six Million One
Hundred Four Thousand and Two Hundred Eighty-Nine and 23/100 ($6,104,289.23)
Dollars (the “Loan”);

          WHEREAS, the Loan is evidenced by that certain Amended and Restated
Secured Promissory Note dated October 12, 2000 (as the same may be amended or
otherwise modified from time to time, the “Note”) made by Borrower payable to
the order of Lender; and

          WHEREAS, Lender and Borrower desire to modify and amend the terms and
provisions of the Note as hereinafter provided.

          NOW, THEREFORE, in consideration of the covenants set forth herein and
for other good and valuable consideration, the receipt and legal sufficiency of
which is hereby acknowledged, Lender and Borrower hereby agree as follows:

          1.     Definitions. All capitalized terms used herein without
definition and which are defined in the Note are used herein with the meanings
assigned to such terms in the Note.

          2.     Amendments to the Note.  The Note is hereby modified as
follows:

                  a.     All references in the Note to “Fleet National Bank” are
hereby amended to be references to “Bank of America, N.A.”

                  b.     The reference on the first page of the Note to a
“Principal Amount” of “$25,000,000” is hereby amended to be a reference to a
“Principal Amount” of “$6,104,289.23.”

                  c.     The reference on the first page of the Note to a
Maturity Date of “September 30, 2003, subject to extension as hereinafter
provided” is hereby amended to be a reference to a Maturity Date of “August 15,
2007.”




                  d.     PARAGRAPH 3 of the Note is hereby amended and restated
in its entirety as follows:  “The outstanding principal of, and all accrued
interest on, the Loan shall be due and payable on August 15, 2007.”

                  e.     The name “Fleet Boston Financial Corporation” as set
forth in PARAGRAPH 22 of the Note is hereby amended to be “Bank of America
Corporation.”

                 f.     The Note is hereby amended to add the following as a new
PARAGRAPH 30:

     “30.  Patriot Act.  None of Borrower, Guarantor, any of their respective
Affiliates, and to the best of Borrower’s knowledge, none of their respective
brokers or other agents is a Prohibited Person (as such term is defined below). 
Neither Borrower nor any of its respective Affiliates and to the best of
Borrower’s knowledge, none of their respective brokers or other agents, has, in
violation of the Executive Order or the Patriot Act, (i) conducted or will
conduct any business or has engaged or will engage in any transaction or dealing
with any Prohibited Person, including making or receiving any contribution of
funds, goods or services to or for the benefit of any Prohibited Person, (ii)
dealt or will deal in, or otherwise has engaged or will engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order; or (iii) engaged or will engage in or has conspired or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act.  Borrower covenants and
agrees to deliver to Lender any certification or other evidence requested from
time to time by Lender in its sole discretion, confirming Borrower’s compliance
with this PARAGRAPH 30.  “Prohibited Person” shall mean any Person:

             1.     listed in the annex to, or who is otherwise subject to the
provisions of, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(the “Executive Order”);

             2.     that is owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the annex to, or is otherwise subject
to the provisions, of the Executive Order;

             3.     with whom a Person is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering Law, including
the Executive Order;

             4.     who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; and/or

             5.     that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or at any
replacement website or other replacement official publication of such list; or
who is an Affiliate of a Person listed in clauses (1) – (5) above.”

             6.     Modifications.  No provision of this Amendment may be
waived, amended or supplemented except by a written instrument executed by
Borrower and Lender.

2




             7.     Successors and Assigns. This Amendment, which sets forth the
entire understanding of the parties hereto with respect to the subject matter
hereof, inures to the benefit of, and shall be binding upon, the parties hereto
and their respective successors and assigns.

             8.     Severability. In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment, but
this Amendment shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

             9.     Captions. Captions used in this Amendment are for
convenience of reference only and shall not be deemed a part of this Amendment
nor used in the construction of its meaning.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3




          IN WITNESS WHEREOF, Borrower and Lender have duly executed this
Amendment, as of the date and year first above.

 

CORPORATE REALTY INCOME FUND I, L.P.

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr.,

 

 

General Partner

 

 

 

 

By:

1345 REALTY CORPORATION,

 

 

General Partner

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr.,

 

 

President

 

 

 

 

BANK OF AMERICA, N.A., as Agent and as Lender

 

 

 

 

By:

/s/ GREGORY W. EGLI

 

 

--------------------------------------------------------------------------------

 

 

Gregory W. Egli,

 

 

Senior Vice President

4